Title: To George Washington from Beverley Randolph, 5 June 1789
From: Randolph, Beverley
To: Washington, George



Sir,
Richmond June 5th 1789

The inclosed letters contain the latest intelligence received from our southwestern frontier. I did myself the honour to inform you on the first of the present month, that the state of Virginia retained in service the troops employed in the defence of the counties of Washington, Montgomery and Russel. This force consists of fifty rangers and four Scouts which were directed to be raised in the county of Russel. Russel has lately been taken from the frontiers of Washington it was therefore supposed, that it would be unnecessary to keep any body of men together in the latter county as its inhabitants would be effectually protected by those which would be raised in the former. Having received no information from the County Lieutenant of Russel we are unable to inform you whether the rangers have been raised at all or in what manner they are employed. I have &c.

B. R.

